Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:


16. (currently amended) A method comprising: 
coupling a first flexible cable to a first end of a first wire of an electronic submersible pump (ESP) power cable, coupling a second flexible cable to a first end of a second wire of said ESP power cable; 

coupling a second end of the first wire of the electronic submersible pump power cable to an ESP; 

coupling a second end of the second wire of said ESP power cable to said ESP, wherein said power cable is positioned on a cable reel; 

coupling a cable testing unit, having a housing element, to said cable reel, by
            connecting a first female contact of the housing element to said first flexible cable forming an electrical connection to said first wire;
            connecting a second female contact of the housing element to said second flexible cable forming an electrical connection to said second wire; and
            securely engaging said cable reel to a mounting plate of the cable testing unit; and



testing for the presence of an electrical connection between said first wire and said second wire using said first female contact and said second female contact.

17. (currently amended) A method for facilitating cable testing using a cable testing unit comprising: a housing element configured with at least one female connector, wherein said at least one female connector is configured to receive at least one corresponding, flexible conductive cable, said at least one corresponding, flexible conductive cable being configured to couple to a power cable; a mounting plate configured to securely engage said cable testing unit to a cable reel, said method comprising:
            coupling said [[a]] cable testing unit to [[a]] said power cable positioned on [[a]] said cable reel, through said at least one corresponding, flexible conductive cable;
            positioning said cable testing unit on said cable reel such that the at least one female connector is positioned outside an inner drum of said cable reel; and 
coupling said at least one female connector to a control panel such that an electrical connection is made between said control panel and said power cable.

18. (Currently amended) An apparatus comprising:

at least one flexible conductive cable;

a cable reel;

a power cable; and

a cable testing unit comprising: 
a housing element configured with at least one female connector;

wherein said at least one female connector is coupled to said at least one corresponding, flexible conductive cable, said at least one corresponding, flexible conductive cable is coupled to [[a]] said power cable of an electronic submersible pump; 

wherein said power cable is positioned on said cable reel; and 

a mounting plate configured to securely engage said cable testing unit to said cable reel.

Claim Objections
Claim 16 objected to because of the following informalities:  
Regarding claim 16, line 12, it appears “contract” should be -- contact -- .

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 16, the metes and bounds of a first female contact configured to receive said first flexible cable to form an electrical connection to said first wire, a second female contact configured to receive said second flexible cable to form an electrical connection to said second wire; It is unclear from the claim if the first female contact is actually connected to the first wire (based on configured to language). It is also unclear if the second flexible cable is actually connected to the second wire (based on configured to language). It appears that the connections must be present in order for the testing to be performed. (See suggested amendments above) Claims are examined as best understood.

Regarding claim 17, line 7  the metes and bounds of , flexible conductive cable being configured to couple to said power cable because the flexible cable is not claimed as being actually connected to the power cable. An actual connection must be present between the flexible conductive cable and the power cable in order to facilitate the cable testing other wise it is unclear how the cable testing is performed. (See suggested amendments above) Claims are examined as best understood.

Regarding claim 18, lines 5-6, the metes and bounds of the flexible conductive cable is unclear.  The flexible conductive cable is claimed as part of the housing element. It is unclear how the flexible conductive cable is part of the housing element. It appears as though the flexible cable structure should initially be claimed as an element of  cable testing unit. (See suggested amendment above.) Claims are examined as best understood.

Regarding claim 18, lines 6- 7, the metes and bounds of the cable reel being part of the housing element is unclear. It appears that the cable reel should be initially claimed as a structure under the cable testing unit. It appears that the power cable should be initially claimed as an element of the cable testing unit. (See suggested amendment above. ) Claims are examined as best understood.


Regarding claim 18, lines 5-6, the metes and bounds of the flexible conductive cable being part of the housing element is unclear.  It is unclear how the flexible conductive cable is part of the housing element. It appears as though the flexible cable structure should  initially be claimed as an element of the cable testing unit. (See suggested amendment above. )  Claims are examined as best understood.

Claims 4-15 are rejected for being dependent on rejected base claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858